Citation Nr: 0008011	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  98-07 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a foot disorder.

2.  Entitlement to service connection for stomach ulcer.

3.  Entitlement to an increased rating for schizophrenia, 
currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from January 
1975 to September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1997 and March 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  The February 1997 
rating decision, in pertinent part, denied service connection 
for ulcers.  The veteran's February 1998 claim will be 
construed as a notice of disagreement with respect to the 
February 1997 denial of service connection for ulcers.  The 
March 1998 rating decision denied service connection for a 
foot disorder and also denied entitlement to an increased 
rating for the veteran's service connected psychiatric 
disorder.  

The issues involving service connection for ulcers and 
increased rating for schizophrenia are the subject of a 
remand which follows the Board's decision.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service medical records do not show any foot 
disorders, with the exception of ingrown great toenails, 
during service.  

3.  There is no medical opinion, or other competent evidence, 
linking any current foot disorder to the veteran's military 
service.  





CONCLUSION OF LAW

The appellant has not presented a well grounded claim for 
service connection for a foot disorder, and therefore there 
is no statutory duty to assist the appellant in developing 
facts pertinent to this claim.  38 U.S.C.A. §§ 101(16), 1110, 
1131, 5107(a) (West 1991); 38 C.F.R. § 3.303(b) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (1999).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (1999).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  Establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
Epps v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Alternatively, the third Caluza 
element can be satisfied under 38 CFR 3.303(b) (1999) by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a foot disorder during 
service; (2) whether he has any current foot disorder; and, 
if so, (3) whether this current disability is etiologically 
related to active service.  The Board concludes that medical 
evidence is needed to lend plausible support for all of the 
issues presented by this case because they involve questions 
of medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Initially, the Board notes that the veteran's period of 
active service was just over seven months in length.  He was 
separated from service for medical reasons while still in 
training.  The veteran's service medical records appear to be 
complete.  They contain entrance and separation examination 
reports and some medical treatment records.  A June 1975 
treatment record reveals that the veteran was treated for 
"deformed ingrown toenails, both great toes."  The ingrown 
toenails were removed and the veteran was treated with soaks.  
The removed toenails were noted on the veteran's August 1975 
separation examination report.  There is no indication in any 
of the service medical records that the veteran had any other 
foot disorders during service.  

A February 1990 VA hospital summary noted that the veteran 
had tinea pedis; however, treatment of this disorder was not 
the reason for the veteran's hospitalization.  A July 1995 VA 
treatment record notes that the veteran had hyperkeratosis of 
the toenails.  A January 1996 VA treatment record indicates 
that the veteran had a corn on his right foot, while 
September 1996 VA treatment records again note the presence 
of tinea pedis.  A May 1998 VA treatment record notes that 
the veteran recently injured his right ankle.  

In September 1998 the veteran presented sworn testimony 
before a RO hearing officer.  At that time the veteran 
indicated that he wanted to withdraw the issue of entitlement 
to service connection for a foot disorder, and no testimony 
related to the veteran's feet was offered.  Subsequently, the 
veteran has continued to pursue the claim for service 
connection for a foot disability.  

In numerous written statements the veteran asserts that he 
suffered frostbite of the feet during service, in January 
1975, and this caused his nail disorder.  However, the 
service medical records clearly show that the veteran's 
inservice nail disorder was ingrown toenails.  There is 
absolutely no indication of any frostbite injury.  The Board 
finds it highly unlikely that any such injury would not be 
noted as the veteran would have been in his first month of 
service, and still in basic training, in January 1975.  The 
Board also notes that the issue of entitlement to service 
connection for a toenail disorder was previously denied by 
the RO.  

The veteran's testimony is not competent to establish that he 
incurred a foot disorder during his active service.  While 
lay testimony is competent to establish the occurrence of an 
injury, it is not competent to provide a medical diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
veteran's statements are not competent evidence to establish 
the etiology of his current foot disorders.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that his current tinea pedis and 
corns are related to his military service.  See Espiritu, 
2 Vet. App. at 495; Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The veteran fails to show the required nexus between his 
current foot disorders and any in-service disease or injury 
he incurred.  See Caluza, 7 Vet. App. at 506. There is no 
medical evidence establishing a link to the veteran's active 
military service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993).  Regulations require a continuity of symptomatology 
to link the post-service symptoms to injury during service 
when the fact of chronicity in service is not adequately 
supported.  38 C.F.R. § 3.303(b) (1999).

The veteran does not meet the second and third elements 
required for the claim to be well grounded.  See Caluza, 7 
Vet. App. at 506; Dean v. Brown, 8 Vet. App. 449, 455 (1995); 
Slater v. Brown, 9 Vet. App. 240 (1996).  "A claim for a 
disability cannot be well grounded unless there is a medical 
opinion that links the current disability to the appellant's 
term of service.  In the usual case this nexus would consist 
of a medical diagnosis of a current disability that 'looks 
backward' to an in-service disease or injury and links the 
two."  Martin v. Gober, 10 Vet. App. 394 (1997); Caluza, 7 
Vet. App. at 506; Dean v. Brown, 8 Vet. App. 449, 455 (1995); 
Slater v. Brown, 9 Vet. App. 240 (1996).

The Board has thoroughly reviewed the claims file.  However, 
we  find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
it).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Because it is not well-grounded, the veteran's claim for 
service connection for a foot disorder is denied.


REMAND

The VA has a duty to assist the veteran once his claims are 
found to be well-grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  It need not to be conclusive, 
but only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The veteran's claim for increased rating for his 
service connected psychiatric disorder in this case is shown 
to be well grounded, but the duty to assist him in its 
development have not yet been fulfilled.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).

The most recent VA psychiatric examination of the veteran was 
conducted in April 1998.  This examination reveals findings 
the veteran's service connected psychiatric disorder causes 
only mild impairment.  A Global Assessment of Functioning 
(GAF) Scale score of 65 was assigned.  Subsequent, VA 
psychiatric treatment records dated in May and September 1998 
reveal GAF scores of 45 and 50 respectively.  This 
discrepancy is significant in the present case as the 
veteran's psychiatric disorder is currently rated as 50 
percent disabling.  Another VA examination should be 
conducted to attempt to resolve this discrepancy.  

The veteran also claims that the medications used to treat 
his service connected psychiatric disorder have caused his 
stomach ulcers.  Since the case must be remanded for 
psychiatric examination, medical evidence related to this 
claim can be clarified.  Additionally, the Board notes that, 
while the February 1997 rating decision addressed the issue 
of secondary service connection for stomach ulcers, the 
statement of the case did not provide the laws and 
regulations pertaining to such a claim.  Accordingly, the RO 
should issue a supplemental statement of the case (SSOC) 
addressing the claim for service connection for stomach 
ulcers as secondary to medications taken to treat the service 
connected psychiatric disorder.  This SSOC must contain the 
appropriate laws and regulations.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has also held that, 
when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).   

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing and 
scheduling the veteran for another VA disability compensation 
examination.  The case is REMANDED to the RO for the 
following development:

1.  The RO should obtain the veteran's VA 
medical treatment records subsequent to 
1998. 

2.  Following the above, the veteran 
should be examined by a VA psychiatrist to 
determine the nature and extent of the 
service-connected psychiatric disorder.  
The report of examination should include a 
detailed account of all manifestations of 
psychiatric pathology found to be present.  
If there are different psychiatric 
disorders, the examiner should reconcile 
the diagnoses and should specify which 
symptoms are associated with and which 
disorders are part of or caused by the 
service-connected disorder.  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should be 
specified.  The psychiatrist should 
describe how the symptoms of the service-
connected psychiatric disorder affect the 
veteran's social and industrial capacity.  
All necessary special studies or tests 
including psychological testing are to be 
accomplished.  The examiner should assign 
a numerical code under the Global 
Assessment of Functioning Scale (GAF).  It 
is imperative that the physicians include 
a definition of the numerical code 
assigned.  Thurber v. Brown, 5 Vet. App. 
119 (1993).  The diagnosis should be in 
accordance with the DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4TH ed. 1994).  
The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner.

The examiner is requested to review 
the veteran's recent VA psychiatric 
treatment records and the April 
1998 VA examination report and 
reconcile the differing GAF scores 
if possible.

The psychiatrist is requested to 
review the medications used to 
treat the veteran's service 
connected psychiatric disability 
and render an opinion as to 
whether, these medications could 
have caused the veteran's current 
peptic ulcers.  If the psychiatrist 
feels that consultation with a 
gastrointestinal specialist is 
necessary, the appropriate 
consultations and gastrointestinal 
examinations of the veteran should 
be ordered.  

3.  Subsequently, the RO should consider 
the issues on appeal, and issue a SSOC 
covering all the pertinent evidence, law 
and regulatory criteria.  Specifically, 
the SSOC should address the claim for 
service connection for stomach ulcers as 
secondary to medications taken to treat 
the service connected psychiatric 
disorder.  The SSOC must contain 
discussion of the appropriate laws and 
regulations governing secondary service 
connection.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the veteran and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

Further adjudication of the issues remaining on appeal will 
be postponed until the remand action is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals

 



